Citation Nr: 1816128	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for a bilateral ankle condition, other than chronic residuals of gout.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In July 2010, November 2014, and April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

During the course of this appeal, the RO granted service connection only for right ear hearing loss.  See July 2017 Rating Decision.  Entitlement to left ear hearing loss remains denied and is currently before the Board on appeal.

The issues of entitlement to service connection for a right shoulder condition and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have sufficient hearing loss in his left ear to be considered a ratable disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss are not satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (a). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519   (1996). 

The Veteran asserts that he has a current left ear hearing loss disability that is a result of exposure to noise in the military.  The preponderance of the evidence, however, shows that the Veteran has not had a left ear hearing loss disability for VA compensation purposes at any point during the pendency of this claim. 

In this regard, in order to establish service connection for hearing loss, the Veteran must demonstrate that, at some point during the pendency of the claim, his hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. §  3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.). 

Here, the Veteran was afforded two VA audiological examinations during the pendency of his claim.  However, neither documents puretone thresholds and/or Maryland CNC speech discrimination scores in the left ear that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.   

Specifically, the March 2015 VA audiological examination reflects puretone thresholds, in decibels, as follows:

 

HERTZ
 500
 1000
 2000
 3000
 4000
 
 LEFT EAR
 20
 20
 25
 35
 25

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 100 percent in the left ear.  

The June 2015 VA audiological examination reflects puretone thresholds, in decibels, as follows:

 HERTZ
 500
 1000
 2000
 3000
 4000
 
 LEFT EAR
 10
 15
 20
 25
 25



Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 96 percent in the left ear.  

Accordingly, despite the fact that the Veteran's VA examination reports show some hearing impairment in the left ear, the reports do not document puretone thresholds and/or Maryland CNC speech discrimination scores that meet the threshold minimum requirements of 38 C.F.R. § 3.385.  There is simply no competent evidence that the Veteran has at the current time, or at any point during the pendency of his claim, hearing loss of the left ear as contemplated by 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing in his left ear.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible in his assertions regarding current trouble hearing.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a left ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

Absent any current diagnosis of a left ear hearing loss disability in accordance with VA standards, an award of service connection for left ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left ear hearing loss disability is denied.  See 38 U.S.C. § 5107  


(2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

 Service connection for left ear hearing loss is denied.


REMAND

Unfortunately, the Veteran's remaining claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

The Veteran served in the Southwest Asia Theater of Operations after August 2, 1990 during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2017); see also DD-214 Certificate of Discharge from Active Duty.  Therefore, he is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(i)-(ii).

In November 2014, the Board directed the RO provide the Veteran with a VA orthopedic examination to address his claim of a right shoulder disability.  The Board further directed the examiner to specifically indicate whether the Veteran's right shoulder joint pain is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.  

Following a March 2015 VA examination, the examiner found that the Veteran did not have a diagnosable right shoulder condition.  See March 2015 Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ).  Despite this finding, the examiner did not indicate whether the Veteran's right shoulder condition is attributable to an undiagnosed illness.  Accordingly, a supplemental opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Following the Board's April 2016 remand, a January 2017 addendum opinion was obtained regarding the Veteran's ankles.  The examiner opined that it was less likely than not that the Veteran's bilateral ankle chronic lateral collateral ligament strains and degenerative changes of the left ankle were related to his active duty service.  See January 2017 C&P Examination Report.  The examiner rationalized that since the Veteran's claimed in-service injuries were not documented, they were therefore not severe enough to prevent the Veteran from performing normal activities.  Id.  

The Board finds this opinion to be inadequate, as it merely relied on the absence of evidence in the Veteran's service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the examiner failed to identify any alternate etiology for the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295, 304 (2008).  Accordingly, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from March 2017, forward.

2.  Thereafter, arrange for the Veteran to undergo a VA Gulf War examination to determine the current nature and etiology of his claimed right shoulder condition.  

The examiner should note and detail all reported right shoulder disorders.  The examiner should conduct a comprehensive examination, and provide details on the onset, frequency, duration, and severity of all symptoms of right shoulder muscle and joint pain.

(a)  With respect to the complaint or symptoms of a right shoulder disability, the examiner should specifically state whether the Veteran's symptoms are attributable to a known diagnostic entity.

(b)  If there is a known diagnosis that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its clinical onset during active service or is related to any incident of service.

(c)  If a diagnosis for the Veteran's right shoulder cannot be determined, then the examiner must provide an opinion as to whether the Veteran's right shoulder condition is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Of note, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle pain and joint pain.  See 38 C.F.R. §  3.317(b).

The examiner must provide a complete rationale for all opinions provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.  Refer the case to the January 2017 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle condition, other than gout, to include bilateral ankle chronic lateral collateral ligament strains and degenerative changes of the left ankle, had its clinical onset during active service or is related to any incident of service, to include the Veteran's competent and credible reports of repeatedly twisting his ankles.

* If the examiner finds that the Veteran's bilateral ankle conditions, other than gout, are not related to his active service or related to any incident of service, the examiner should provide an opinion on any alternate etiology for the Veteran's symptoms.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


